PER CURIAM.
After a fire destroyed their rental property, Ken Indart and Ziea Tabani brought an action against their landlord that included an allegation of breach of the common-law warranty of habitability. In reversing the trial court’s judgment in favor of In-dart and Tabani, the court of appeals observed that the Legislature abrogated the common-law warranty of habitability in residential tenancies, substituting in its place the statutory rights and liabilities scheme in Chapter 92 of the Texas Property Code. In denying petitioners’ application for writ of error, we should not be taken as approving or disapproving of the court of appeals’ discussion of actual damages under this statute.